—Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered December 10, 1993, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
Defense counsel has made application to be relieved of her assignment as defendant’s attorney contending that there are no nonfrivolous issues that could be raised on appeal. Having reviewed the record and defense counsel’s brief, we agree with defense counsel’s contention. In view of this, the judgment is affirmed and defense counsel’s application to be relieved of assignment is granted.
Cardona, P. J., Crew III, White, Casey and Spain, JJ., concur. *891Ordered that the judgment is affirmed, and application to be relieved of assignment granted.